 Case 2:14-cv-01642-WJM-MF Document 136 Filed 08/07/19 Page 1 of 1 PageID: 3177




                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                                          X
Y.W.,
                                                          :
                                       Plaintiff          :
                                                          :
                           vs.                            :
                                                          : Case: 14-cv-1642 (WJM) (MF)
Kimberly Roberts, Veronica Zeron, Patricia Aufiero,       :
an Unknown Teacher, and New Milford Board of              :
Education,                                                : STIPULATION OF DISMISSAL
                                     Defendants.          :         WITH PREJUDICE
                                                          X
            This matter having been amicably adjusted by and between the parties, it is hereby
   stipulated and agreed that Plaintiff's complaint is voluntarily dismissed against Defendants
   Kimberly Roberts and Veronica Zeron and its employees, with prejudice and without costs.

            It is hereby jointly requested that the Court enter an order, pursuant to Local Rule
   41.1(b) and Rule 41(a)(2) of the Federal Rules of Civil Procedure, terminating this action against
   Kimberly Roberts and Veronica Zeron and entering a final order disposing of this action.

   Dated: Newark, NJ
          August 7, 2019

     By:    /s/ Lawrence Katz                         By: /s/ Randall B. Weaver,

    Lawrence Katz,                                    Gurbir S. Grewal
    Law Offices of Lawrence Katz,                     Attorney General Of New Jersey
    70 East Sunrise Highway, Suite 500                Randall B. Weaver, Deputy Attorney General
                                                      25 Market Street
    Valley Stream, NY 11581                           Trenton, NJ 08625-0116

    Attorneys for Plaintiff                           Attorneys for Kimberly Roberts,
                                                      Veronica Zeron
